Citation Nr: 1208843	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  99-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.  A timely Notice of Disagreement was received from the Veteran later that month.  After a Statement of the Case issued to the Veteran in March 1999 continued to deny the Veteran's claim, the Veteran perfected her appeal in April 1999 by filing a substantive appeal, via VA Form 9.

The United States Court of Appeals for Veterans Claims (Court) has recently held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under the Court's holding, a veteran cannot be held to a hypothesized diagnosis or one that he or she is incompetent to render when determining what his or her actual claim may be.  Clemons, 23 Vet. App. at 5.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Consistent with the Court's holding in Clemons, where a veteran has filed a claim for service connection for PTSD, VA must also consider other psychiatric diagnoses that are evident in the record.  Id.  The evidence in this case reflects that the Veteran has received varying psychiatric diagnoses which include PTSD, schizophrenia and schizoaffective disorder, depression, and bipolar disorder.  Accordingly, the Board has recharacterized the issue on appeal as styled on the title page of this remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Through her various claims submissions and her November 2011 Travel Board hearing testimony, the Veteran asserts that she has incurred an acquired psychiatric disorder as a result of sexual harassment and incidents of sexual assault that occurred during active duty service from 1970 to 1974.  The Veteran's service records do not reference any instances of sexual harassment or sexual assault; however, service treatment records do reflect that the Veteran was treated on one occasion during service, in August 1972, for an acute anxiety reaction to "an unwanted pregnancy" which apparently resulted in a "therapeutic abortion."  Post-service VA treatment records,  which relate to treatment received by the Veteran from December 1980 through January 2011, reflect that the Veteran has been hospitalized on multiple occasions and has received continuous outpatient treatment for psychiatric symptoms which include anxiety, nervousness, depression, mood swings, paranoid ideation, delusions, auditory and visual hallucinations, impaired judgment and insight, impaired concentration and memory, sleep disturbances, intermittent homicidal and suicidal ideation, irritability, anger, and avoidance behavior.  These records also show that the Veteran has received various diagnoses which, as noted above, include PTSD, schizophrenia and schizoaffective disorder, depression, and bipolar disorder.  The post-service VA treatment records do not express any opinions concerning the etiology of any of the diagnosed psychiatric disorders.

Service connection for PTSD specifically requires:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In instances where a service connection claim for PTSD is predicated on the in-service stressor of a personal assault, applicable regulations recognize that personal assault is an extremely personal and sensitive issue and that many incidents are not officially reported.  In such situations, it is not unusual that service records documenting the alleged stressor are unavailable.  This unique characteristic of personal assault cases creates a proof problem with respect to the occurrence of the claimed stressor.  Thus, the Board recognizes that in such cases, evidence from sources other than the veteran's service records may be considered to corroborate the veteran's reported in-service personal assault.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Occasionally, evidence of behavioral changes after the alleged personal assault may be found in the appellate record.  Such evidence is also relevant to the issue of the occurrence of an in-service assault, and may also be considered in corroborating the occurrence of an in-service assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

A letter provided to the Veteran in December 2010 advised the Veteran as to the foregoing legal principles.  Nonetheless, the Board notes that VA has not been able to corroborate any incidents of sexual harassment or assault during her active duty service.  In view of the other actions directed in this remand, VA should once more provide the Veteran with notice as to the types of evidence that may be used to corroborate her claimed in-service stressor.  Then, the Veteran should be afforded an opportunity to provide additional evidence concerning her in-service stressors.

The Board also notes that post-service treatment records that are associated with the claims file pertain to treatment received by the Veteran through only January 2011.  In view of the other actions directed by this remand, VA should make efforts to contact the Veteran and to ask her to identify the names and addresses of any VA or private medical facilities that have provided her with psychiatric treatment since January 2011.  Thereafter, VA should make efforts to obtain records from any medical facilities identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).

Also, the only VA psychiatric examination that has been afforded to the Veteran was performed in September 1998.  At that time, the VA examiner provided a multi-axis diagnosis which included PTSD and schizophrenia, paranoid type with affective features.  The examiner did not, however, offer an opinion as to whether the Veteran's PTSD was etiologically related to her claimed in-service stressor, and/or, whether the diagnosed schizophrenia is related in any way to the Veteran's acute anxiety in August 1972 or to any other injury or illness incurred during the Veteran's active duty service.  Moreover, and as touched upon above, VA treatment records over the years that have passed since this examination suggest other possible diagnoses which were not addressed by the VA examiner in September 1998.

In view of the foregoing, if VA is able to corroborate the Veteran's reported in-service stressor, then the Veteran should be scheduled for a new VA psychiatric examination to confirm the Veteran's prior diagnosis of PTSD, and if such diagnosis is confirmed, for the examiner's opinion as to whether the Veteran's PTSD is caused by any corroborated in-service stressors.  If the VA examiner diagnoses any psychiatric disorders in addition to PTSD, then the examiner should also provide an opinion as to whether the diagnosed disorder is etiologically related to her August 1972 acute anxiety reaction or to any other injury or illness incurred by the Veteran during her active duty service.  The claims file should be provided to the new VA examiner, and the VA examiner must be asked to review the entire claims file in conjunction with the examination.  Notice as to the examination must be provided to the Veteran.  38 C.F.R. § 3.159(c)(4).

Conversely, if VA still cannot corroborate the Veteran's reported in-service stressor, then the Veteran should still be scheduled for a new VA examination to determine whether the Veteran's acquired psychiatric disorder may be diagnosed as a disorder other than PTSD (e.g., schizophrenia, depression, or bipolar disorder).  If the VA examiner diagnoses the Veteran with an acquired psychiatric disorder other than PTSD, then the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is etiologically related to her in-service acute anxiety in August 1972 or to any other injury or illness incurred during her active duty service.  Again, the claims file should be provided to the new VA examiner, and the VA examiner must be asked to review the entire claims file in conjunction with the examination.  Notice as to the examination must be provided to the Veteran.  38 C.F.R. § 3.159(c)(4).

Thereafter, the Veteran's claim should be readjudicated by the RO.  If the RO's determination remains adverse to the Veteran, she and her representative should be provided a Supplemental Statement of the Case.  The Veteran and her representative should then be given an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD (as secondary to an in-service personal assault), schizophrenia, depression, and bipolar disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claim for service connection for PTSD based upon personal assault, and for claims for service connection for any other acquired psychiatric disorder, to include schizophrenia, depression, and bipolar disorder.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain records which pertain to psychiatric treatment since January 2011 and to obtain a new VA psychiatric examination to determine the nature and etiology of her claimed acquired psychiatric disorder. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment since January 2011.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, if the RO determines that the evidence of record corroborates any of the Veteran's reported stressors of in-service sexual harassment and assault, the Veteran should be afforded a VA psychiatric examination to confirm the Veteran's prior diagnosis of PTSD and to determine whether the diagnosed PTSD is etiologically related to the Veteran's confirmed stressors.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at her enlistment into active duty service in June 1970.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis in which he or she confirms the Veteran's diagnosis of PTSD, and also, provides diagnoses of any other acquired psychiatric disorders that have been incurred by the Veteran.  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorder(s) diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder.

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, various PTSD and stressor statements contained in the claims file, the Veteran's claims submissions, and the Veteran's Travel Board hearing testimony.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for PTSD, schizophrenia, depression, and bipolar disorder.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed PTSD is etiologically related to the Veteran's corroborated stressors related to sexual harassment and sexual assault.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder is etiologically related to the Veteran's in-service sexual harassment and sexual assault (if corroborated), acute anxiety reaction treated during service in August 1972, and/or to any other injury or illness incurred by the Veteran during her active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  Even if the RO determines that the evidence still does not corroborate the Veteran's reported stressors of in-service sexual harassment and assault, the Veteran should be afforded a new VA psychiatric examination to determine whether the Veteran may be diagnosed with an acquired psychiatric disorder other than PTSD, and if so, whether the diagnosed disorder is etiologically related to the Veteran's acute anxiety reaction in August 1972, or to any other injury or illness incurred during her active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of this examination, the VA examiner must presume that the Veteran was of sound psychiatric health at her enlistment into active duty service in June 1970.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis(es).  The VA examiner should provide in the report the full provisions of the DSM-IV criteria relevant to any psychiatric disorder(s), other than PTSD, that are diagnosed by the examiner.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, meets the DSM-IV criteria for the diagnosed psychiatric disorder.

The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, various stressor statements contained in the claims file, the Veteran's claims submissions, and the Veteran's Travel Board hearing testimony.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology does not meet the DSM-IV criteria for schizophrenia, depression, and bipolar disorder.

If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder(s) is/are etiologically related to the Veteran's acute anxiety reaction treated during service in August 1972, and/or to any other injury or illness incurred by the Veteran during her active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.
 
5.  After completion of the above development, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, depression, and bipolar disorder, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


